Title: Notes on Lewis Harvie’s Mission, 24 January 1804
From: Jefferson, Thomas
To: 


               
                  24 Jan. 1804
               
               Harvie Lewis.
               to be allowed 38.05 D per month for months, his passage there & back, also his passage from the seaport to Paris with the stock, as would have been paid to a special person by our Consul who should have employed one to carry it on.
               if taken & carried to England, such extra expence to be allowed him as would have been allowed to the Lieutt. destined for that service in the same case.
            